Title: Elizabeth Smith Shaw to Abigail Adams and Mary Smith Cranch, 4 April 1795
From: Shaw, Elizabeth Smith
To: Adams, Abigail,Cranch, Mary Smith


          
            My dear Sisters—
            Haverhill April 4th 1795
          
          I believe in one of my Letters I told you I had troubles of various kinds— I need to be possessed of more wisdom than the Serpent, joined to the innocence of the Dove, more meekness than Moses, more patience than Job—& to abound richly in the fruits of the Spirit— In one word our people have been very Jealous of me, they were conscious they had not used Mr Shaw well, & thought it imposible for me, to be possessed of so great a share of Phylanthropy as not to inform Mr Abbot how much they are in the arrears, & so prejudice his mind as to make him unwilling to stay— In the true spirit of Chivalry they made windmills, for there own foolish passions to contend with, & vexed themselves with their own vain imaginations, & suspicions— Some were for removing Mr Abbot, & thought it very imprudent, & impolitick to place him with me— Nat B—— was so passionate as to tear up the paper which was

subscribed in order to get me some wood—& to carry the mony back— But thanks to a kind providence we had some cool heads, & good hearts among us, who took care to stiffle the flame in its beginings, & told them they knew me too well, to believe a word prejudicial to me— But notwithstanding this, I found the report produced some baneful effects, & was the cause of my not having it brought in season, & by that means lost the Opportunity of its being cut & brought by those who did not subscribe mony— However I believe I had about 5 Cords, I have been obliged to keep three fires, I have not wantd a stick, though it has been some care for me, but that is a triffle— Through the great kindness of my Friends, I have been enabled to pay for every article I have had— a sense of their favours & my own unworthyness quite overwhelms me, & I think sometimes I shed as many tears, as if they did not shew so much affection— strange creatures we are— I often long for your counsel, & direction— I say, what would my dear precious Sisters advise to—& if anything rational is suggested to my mind, I embrace it as their opinion— This little foolish matter among the People troubled very much— Some said I should not live here after the 12th of March— but they acknowledged to me it was the language of passion, & were very sorry afterwards— Indeed I did not know what method was proper to take— I was too proud to go after any person to tell them it was false— But Mr A. did me a great kindness without knowing it, to this moment— They enquired of him respecting me, & he frankly told them I said everything I ought to induce him to stay— I hope the method I took to convince them of their mistake, will meet with your approbation, which was by writing to the Committee— I send a Copy of it, & when you have read it please to return it— Some of the Committee waited upon me, immediately, & desired I would give myself no further uneasiness, for the report was quelled at once, & would do me no injury—in there minds they should have said— But when I consider it was owing to the great love, they have for Mr Abbot, I suppose I ought to forgive them— excessive Love often creates jealousies—especially where there is a consciousness of demerit on one side—
          They are now quite restless, & uneasy because Mr Abbot does not catch at the bait, in a moment—they wonder what he can deliberate for— Whenever he can feel, as if he could chearfully accept he will not keep them in suspense one moment— It is as dissagreeable for him, as for the people— Mr Denny of Newbury is to preach here tomorrow, & I suppose Mr Merill will be here the next Sabbath, &

read his answer—if not in the affirmative— they are a reined parish, for the present, at lest— Not long since I received a letter from Mr Cranch, he says he shall be with us in April— He comes on the wings of Love, & will I suppose speed time away, that may bring him to the arms of his lovely Nancy—
          May all gracious heaven shower down its richest blessings, & make my Nephews, & Neices as happy as they are deserving— They will all come, & make me a visit— I have room enough— I should be glad when he comes, to know by the Post when he will be here—
          Excuse everything, I must go, & wait upon the good young minister, Mr Denae who was ordained at Newbury, over Mr Murrys Society, & has exchanged with Mr AA—
          Betsy Quincy has received her Gown I hope, do for her, I pray you, what you think is proper, for her body, but especially for her Soul— My Love to my dear Brother Cranch, & Brother Adams, & to all who enquire after / Your Sister
          
            Elizabeth Shaw
          
        